Exhibit 10.4

CHAMBERS STREET PROPERTIES

AMENDED AND RESTATED 2004 PERFORMANCE BONUS PLAN

 

  1. Purpose of the Plan

The Plan is intended to advance the interests of the Company by providing an
opportunity to selected employees of the Company to earn bonuses, and to
encourage and motivate them to achieve superior operating results for Chambers
Street Properties. The Plan is effective as of June 16, 2004.

 

  2. Definitions

As used in this Plan, the following definitions apply:

“Board” means the Board of Directors of the Chambers Street Properties.

“Bonus” means the bonus to which a Key Employee is entitled under a bonus
arrangement established by the Committee under the Plan.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board.

“Company” means Chambers Street Properties, a Maryland real estate investment
trust.

“Key Employee” means an officer or other employee of the Company whose position
and responsibilities, in the judgment of the Committee, enable the employee to
have a significant impact on the operating results of the Company.

“Performance Period” means each applicable fiscal year of the Company, or such
other period as the Committee may determine.

“Plan” means this Chambers Street Properties Amended and Restated 2004
Performance Bonus Plan, as the same may be amended from time to time.

“Subsidiary” means any corporation (other than the Company), partnership or
other entity at least 50% of the economic interest in the equity of which is
owned by the Company or by another subsidiary.

“Termination of Service” means a Key Employee’s termination of employment or
other service, as applicable, with the Company. Cessation of service as an
officer, employee, director or consultant shall not be treated as a Termination
of Service if the Key Employee continues without interruption to serve
thereafter in another one (or more) of such other capacities.



--------------------------------------------------------------------------------

  3. Bonuses – In General

Eligibility from among Key Employees shall be determined by the Committee. The
Committee may determine the Bonus a Key Employee will receive with regard to a
Performance Period or other period. Subject to the provisions of the Plan, the
Committee shall (i) determine and designate from time to time those Key
Employees to whom Bonuses are to be granted; (ii) determine, consistently with
the Plan, the amount of the Bonus to be granted to any Key Employee for any
Performance Period; and (iii) determine, consistently with the Plan, the terms
and conditions of each Bonus. Bonuses may be so awarded by the Committee prior
to the commencement of, during or after any Performance Period.

 

  4. Amount of Awards

(a) Each Key Employee’s Bonus shall be based on corporate factors or individual
factors (or a combination of both) selected before the end of the applicable
Performance Period by the Committee. No bonus shall exceed 200% of the Key
Employee’s aggregate annual salary for the Performance Period. The Committee may
provide for partial Bonus payments at target and other levels. The Committee may
provide for partial Bonus payments at target and other levels. The Committee may
allocate portions of the Bonus to specified indexed factors. Corporate
performance hurdles for any Bonuses may be adjusted by the Committee in its
discretion to reflect (i) dilution from corporate acquisitions and share
offerings and (ii) changes in applicable accounting rules and standards.

(b) The Committee may determine that Bonuses shall be paid in cash or shares (or
other equity-based grants), or a combination thereof. The Committee may provide
that any such shares or equity-based grants be made under the Chambers Street
Properties Amended and Restated 2004 Equity Incentive Plan (the “EIP”) or any
other equity-based plan or program of the Company and, notwithstanding any
provision of the Plan to the contrary, in the case of any such grant, the grant
shall be governed in all respects by the EIP or such other plan or program of
the Company.

(c) The Committee may provide for programs under which the payment of Bonuses
may be deferred at the election of the Key Employee.

 

  5. Termination of Employment

Unless otherwise determined by the Committee, no Bonus payments shall be made to
any Key Employee who is not employed on the date payment is to be made; provided
that no Bonus shall be made in any event to a Key Employee who is terminated for
“Cause.” For these purposes, Cause shall mean, unless otherwise provided in the
grantee’s award agreement, (i) engaging in (A) willful or gross misconduct or
(B) willful or gross neglect; (ii) repeatedly failing to adhere to the
directions of superiors or the Board or the written policies and practices of
the Company or its Subsidiaries or its affiliates; (iii) the commission of a
felony or a crime of moral turpitude, dishonesty, breach of trust or unethical
business conduct, or any crime involving the Company or its Subsidiaries, or any
affiliate thereof; (iv) fraud, misappropriation or embezzlement; (v) a material
breach of the Key Employee’s employment agreement (if any) with the Company or
its Subsidiaries, or any affiliate thereof; (vi) acts or omissions constituting
a

 

- 2 -



--------------------------------------------------------------------------------

material failure to perform substantially and adequately the duties assigned to
the Key Employee; (vii) any illegal act detrimental the Company or its
Subsidiaries, or any affiliate thereof; or (viii) repeated failure to devote
substantially all of the Key Employee’s business time and efforts to the Company
or its Subsidiaries or its affiliates if required by the Key Employee’s
employment agreement; provided, however, that, if at any particular time the Key
Employee is subject to an effective employment agreement with the Company, then,
in lieu of the foregoing definition, “Cause” shall at that time have such
meaning as may be specified in such employment agreement.

 

  6. Administration of the Plan; Amendment and Termination

(a) The Plan shall be administered by the Committee.

(b) The Committee will have full power to construe, interpret and administer the
Plan and to amend and rescind the rules and regulations for its administration,
with such interpretations to be conclusive and binding on all persons and
otherwise accorded the maximum deference permitted by law. In the event of any
dispute or disagreement as to the interpretation of the Plan or of any rule,
regulation or procedure, or as to any question, right or obligation arising from
or related to the Plan, the decision of the Committee shall be final and binding
upon all persons.

(c) The Committee will have discretion to determine whether a Bonus is
established for particular Key Employees. The Committee’s decisions and
determinations under the Plan need not be uniform and may be made selectively
among Key Employees, whether or not such Key Employees are similarly situated.

(d) No Key Employee shall have any claim to a Bonus until it is actually granted
under the Plan. To the extent that any person acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company. All payments provided
for under the Plan shall be paid in cash from the general funds of the Company.
The Plan does not create a fiduciary relationship between the Board or Committee
on one hand, and employees, their beneficiaries or any other persons on the
other.

(e) The Board or the Committee may, at any time, amend or terminate the Plan. No
amendment to or termination of the Plan may affect any Key Employee’s right to
receive a Bonus which, before the amendment or termination, has been earned by
the Key Employee and is payable without any contingency or other further action,
unless the Key Employee consents to the change.

(f) In the case of any grant intended to qualify as performance based
compensation under Section 162(m) of the Code (including, for these purposes,
grants constituting performance based compensation, as determined without regard
to certain shareholder approval and disclosure requirements by virtue of an
applicable transition rule), the Committee shall establish goals intended to be
performance goals as contemplated by Section 162(m) and the regulations
thereunder.

 

- 3 -



--------------------------------------------------------------------------------

  7. Beneficiaries

Each Key Employee shall designate a beneficiary to receive such Key Employee’s
Bonus, if any, in the event of death. In the event of a failure to designate a
beneficiary, amounts, if any, so payable to a Key Employee in the event of death
shall be payable to the estate of such Key Employee. The last designation
received by the Company shall be controlling; provided, however, that no
designation, or change or revocation thereof, shall be effective unless received
by the Company prior to the Key Employee’s death, and in no event shall it be
effective as of a date prior to such receipt. If no such beneficiary designation
is in effect at the time of a Key Employee’s death, or if no designated
beneficiary survives the Key Employee or if such designation conflicts with law,
the Key Employee’s estate shall be entitled to receive the amounts, if any,
payable under the Plan upon his or her death. If the Company is in doubt as to
the right of any person to receive such amounts, the Company may retain such
amounts, without liability for any interest thereon, until the Company
determines the rights thereto, or the Company may pay such amounts into any
court of appropriate jurisdiction and such payment shall be a complete discharge
of the liability of the Company therefor. No rights to Bonuses granted hereunder
shall be transferable by a Key Employee otherwise than by will or the laws of
descent and distribution.

 

  8. Miscellaneous

(a) The Company may cause to be made, as a condition precedent to the payment of
any Bonus, or otherwise, appropriate arrangements with the Key Employee or his
or her beneficiary for the withholding of any federal, state, local or foreign
taxes.

(b) Nothing in the Plan and no award of any Bonus which is payable immediately
or in the future (whether or not future payments may be forfeited), will give
any Key Employee a right to continue to be an employee of the Company or in any
other way affect the right of the Company to terminate the employment of any Key
Employee at any time.

(c) All elections, designations, requests, notices, instructions and other
communications from a Key Employee, beneficiary or other person, required or
permitted under the Plan, shall be in such form as is prescribed from time to
time by the Committee.

(d) In the event that the Company’s fiscal year is changed, the Committee may
make such adjustments to the Plan, as he or she may deem necessary or
appropriate to effectuate the intent of the Plan. All such adjustments, without
the need for Plan amendment, shall be effective and binding for all Bonuses and
otherwise for all purposes of the Plan.

(e) The use of captions in this Plan is for convenience. The captions are not
intended to provide substantive rights.

 

- 4 -